Title: To George Washington from Major General Philip Schuyler, 24 June 1776
From: Schuyler, Philip
To: Washington, George



Dr Sir
Albany June 24th 1776 4 O’Clock P.M.

Yesterday at two O’Clock in the Afternoon I received a Line from Colonel Wynkoop by a returning Express, Extract of which, together with Copy of the Return alluded to I do myself the Honor to inclose—Colonel Duggan to whom he refers me for particulars is not yet arrived—Captain Goforth, who brought the Letter across Lake George informs as what he got from persons just arrived from Canada that General Sullivan was making a good Retreat, and that he was in no Danger of sustaining Loss.
A Report prevails here that the Enemy are in possession of Montreal—I cannot trace it to its Author.
Just now I had the Honor of your Excellency’s Favor of the 20th continued to the 21st covering the Resolutions of Congress.
I have been so severely handled by the Ague, which has not intermitted at all since Monday last until Yesterday, that I have not been able to compleat the intended Speech to the Indians—I am now much better, and hope in a Day or two to find myself perfectly freed from this disagreeable Disorder, at least for some Time.
I believe the Reward offered by Congress to the Indians for taking Officers and Men in the British pay will have a good Effect.
I have not ventured to send any Thing to Skenectady which is intended for taking post near Fort Stanwix, lest the Intention should be guessed, nor will any Thing go from hence, until we open the Conference at the German Flatts, but then it will be pushed forward with the greatest Expedition.
The Militia that this County is to furnish for the Northern

Service are to rendevouz twenty Miles above this on Wednesday next, and to march thence to reinforce Fort George and Tyconderoga—I have not heard a single Word of any of the Eastern Militia—No Field Officer that we know of is yet appointed by the New York Congress for the Militia I have mentioned.
The Communication by the way of Cheshire’s & Wood Creek into Lake Champlain appeared to me of such absolute Necessity, that I ventured on the Erection of a Saw Mill at the Head of the Navigation to furnish plank for the necessary Works at Cheshire’s as well as for the Fortification at Tyconderoga and the Vicinity of it—part of the Mill is already raised, and I hope she will be at work in ten Days at most.
One Gundulo is finished at Skenesborough and a second is already planking, and I hope if my Health permit me, when I return from the Westward to build one every six Days.
As soon as I can find Troops or other Men to compleat the Road from Fort Edward to Cheshire’s I shall set them about it.
There are now as many Batteaus employed on Hudsons’s River as are equal to all the provisions & Stores that will be sent up.
I rejoice my dear General in the fair prospect I have of getting the better of my Disorder as every Man’s Service is now wanted, and be so good as to assure Congress that I shall do my best Endeavors to carry every Wish of their’s & your’s into Execution. I am Dear Sir With the greatest respect Your Excellency’s most Obedient Humble Servt

Ph: Schuyler

